Citation Nr: 1738707	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-62 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from November 1952 to November 1954.  The Veteran's tour of duty included service during the Korean War.  For exemplary service, he was awarded the Combat Infantry Medal, the National Defense Service Medal, and the Korean War Service Medal.

This matter comes before the Board of Veteran's Appeals (Board) from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2014, the Veteran the filed a new claim for entitlement to service connection for PTSD, tinnitus, and bilateral hearing loss.  The Board notes that while PSTD has not been shown, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue of entitlement to service connection for PTSD, to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an adjustment disorder with mixed anxiety and depressed mood.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's adjustment disorder with mixed anxiety and depressed mood is due to his active service.

CONCLUSION OF LAW

The criteria for service connection for adjustment disorder with mixed anxiety and depressed mood have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and to Notify

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and an adjustment disorder with mixed anxiety and a depressed mood.  He also contends that his current psychiatric disorder is related to or was caused by service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnoses for any acquired psychiatric disorder.

The Veteran was afforded a VA examination in May 2015 VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The examiner diagnosed a major neurocognitive disorder and adjustment disorder with mixed anxiety and depressed mood.  The Veteran was accompanied by his wife.  The Veteran's responses to questioning was noted as sporadic and at times, inappropriate.  He was not oriented as to time; the Veteran recalled the year as 1931.  The examiner noted difficulties in obtaining a history from the Veteran and referenced his pronounced cognitive deficits and hearing impairment. 

The Veteran denied mental health treatment in service and following his discharge from service.  He denied participation in support and treatment groups.  His wife denied the Veteran has had any history of psychiatric hospitalizations and has never been prescribed a psychoactive medication, to include by a primary care provider.  On examination, the examiner noted that the Veteran's current symptoms include nervousness, depressed mood, and suicidal ideation in response to stressors (past and present).  The Veteran's thought process was described as linear, with no evidence of hallucinations or delusions.  Periodic outbursts of emotion or becoming tearful without clarification was noted.  The Veteran reported passive suicidal ideation, but denied any intent to harm himself or others.  

Due to the Veteran's significant decline in cognitive functioning (short and long-term memory, comprehension, language ability, and problem-solving), the examiner opined that he was unable to assess the Veteran for PTSD.  The Veteran's inability to recall or describe specific in-service stressors was noted.   The Veteran reported serving in the infantry while deployed to Korea.  He also reported earning the Korean Combat Infantry badge, and although he was unable to recall any incidents that occurred in service, he became emotional and stated that he was grateful that he lived.  The Veteran's wife reported accounts of the Veteran's traumatic experiences in service, however specific details were not referenced.  She added that he has experienced nightmares, sleep disturbance, and thrashing during sleep.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Generally, lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

In the instant case, affording the Veteran the benefit of the doubt, service connection is warranted.  The Veteran suffers from current symptoms to include nervousness, depressed mood, and suicidal ideation in response to stressors (past and present), and has been diagnosed with an adjustment disorder with mixed anxiety and depressed mood.  The Veteran was unable to provide specific details as to in-service stressors related to PTSD related symptoms during the March 2015 VA examination due to existing cognitive deficits, but the Veteran experienced combat in service and suffered traumatic events that left him grateful to be alive.  He has resulting nightmares and sleep disturbances, and his conditions have been related, in part, to active service.  Thus, service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed anxiety and a depressed mood is granted.


ORDER

Service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that his bilateral hearing loss was caused by exposure to large artillery fire in service.  He further contends that his in-service duties included service as a combat squad leader.  The Veteran denies use of hearing protection in service.

Review of service treatment records does not show that Veteran's hearing was evaluated at induction.  A separation examination indicates that a whisper test was performed in November 1954 and yielded normal results (15/15); however the results are not useful for comparative purposes.

In March 1960, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss.  In connection therewith, the Veteran submitted a lay statement asserting a history of complaints of hearing loss since 1954 and indicated that he had been denied a position with the Republic Aviation Corporation based upon the severity of his hearing limitations as discovered in a recent audiogram examination.  The Board notes that there is no evidence that an attempt was made to obtain a copy of audiogram performed by the Republic Aviation Corporation or that the record was reviewed by the VA examiner in connection with the April 1960 VA examination.  As this test was performed only 6 years post service, it is relevant to the issue of service connection.

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be useful in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c) (1) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should attempt to obtain all of the Veteran's outstanding treatment records, in particular, those referenced in the above.  

Post-service, treatment records reference the Veteran's complaints of difficulty hearing.  During a March 2015 VA audiology examination, the Veteran stated that he "can hardly hear anything, he can't carry on conversations, and was refused a job because of his hearing."  The Veteran also denied the having any hearing loss prior to service.  Following the audiological evaluation, the VA examiner concluded that he was unable to opine as to the etiology of the Veteran's bilateral hearing loss as the whisper voice test performed in October 1952 did not contain frequency information.  In a May 2015 addendum, the examiner re-affirmed his prior conclusion and stated that he was unable to opine as to any threshold shift in the absence of service related examination results.

In a May 2015 VA examination for PTSD, the Veteran reported exposure to artillery fire that impacted his hearing.  He also noted an in-service incident that bothered him when he attempted to report his hearing loss and indicated he was told to sign a waiver to get out as such a report my delay "ETSing" (expiration term of service).

The record contains a positive etiological opinion, dated August 2016, from the Garden State Hearing and Balance Center.  In the evaluation report, the physician indicated that audiological evaluation had been performed and the results revealed mild sloping to severe sensorineural hearing loss in the right hear and mild to profound sensorineural hearing loss in the left hear.  The examiner also concluded that the Veteran's hearing loss and tinnitus were directly related to service.  A basis for the aforementioned conclusion was not specified.

On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a pertinent examination to ascertain the likely cause of his bilateral hearing loss, taking into account all pertinent factors.  The Board requests the examiner to specifically comment on any apparent conflict and reconcile the available medical opinions as to the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary authorizations for the release of private records from the Republic Aviation Corporation for the periods from 1959 - 1960. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2.  After completion of the above, obtain an addendum opinion from the VA examiner who conducted the March 2015 VA audiometric examination (or if unavailable, from an appropriately qualified medical professional) regarding the onset and etiology of the Veteran's hearing loss in his right and left ears. The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the study of this case, and the examination report should reflect that these items were reviewed. The examiner is asked to provide a response to the following:

(a)  For each ear: The examiner must provide the actual audiometric values, in decibels, at 6000 Hertz, as interpreted from the cited "tracing audiometric hearing evaluation" (i.e., graphical tracing from the Audiogram ASA), and fully articulate the rationale as to why the decibel values at 6000 Hertz represent a showing of a hearing loss condition at the time of the 1959-1960 performed by the Republic Aviation Corporation.  The examiner should specifically comment on whether the examination report notes the Veteran statements as to prior treatment for hearing loss or other in-service reports of hearing loss.  If such information is discovered, an effort must be made to obtain all relevant records and associate them with the claims file.

(b)  For each ear: The examiner is asked to convert from ASA units to ISO (ANSI) units, the 1959-1960 audiometer values, in decibels, over the range of frequencies at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

(c)  For each ear: Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was manifested during, or is otherwise medically related to, active military service? 

In formulating an opinion, the examiner must consider and discuss (1) the Veteran's lay assertions regarding in-service noise exposure and the history of his hearing loss, and (2) the August 2016 opinion from the Garden State Hearing and Balance Center linking hearing loss to military service. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  The AOJ should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry. 

4.  The AOJ should then re-adjudicate the claim on appeal in light of all of the evidence of record. If the issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto. 


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 711 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


